Citation Nr: 1741201	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for Peyronie's disease.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for headaches.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to a rating in excess of 20 percent for prostate cancer.

8.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

9.  Entitlement to a compensable rating for erectile dysfunction.

10.  Entitlement to an effective date prior to July 31, 2014, for the grant of service connection for anxiety disorder.

11.  Entitlement to an effective date prior to July 31, 2014, for the grant of service connection for tinnitus.

12.  Entitlement to an effective date prior to April 8, 2010, for the grant of an increased 20 percent rating for prostate cancer.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to June 1970.

The matters of the ratings assigned for prostate cancer and erectile dysfunction are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decisions by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned noncompensable ratings.  The matter of service connection for Peyronie's disease is before the Board on appeal from a November 2012 rating decision.  The matter of an earlier effective date for an increased rating for prostate cancer is on appeal from an interim September 2013 rating decision that granted an increased 20 percent initial rating.  However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

[The Board notes that the September 2013 rating decision granting a 20 percent rating stated that it was a full grant of benefits sought, which is clearly incorrect.  See AB, supra.  While a statement of the case was not issued until after the Veteran filed an (unnecessary) notice of disagreement with the September 2013 rating decision, it was nonetheless (eventually) issued, and the appeal timely perfected, and the matter of the initial rating for prostate cancer is properly before the Board.]

The matters of service connection for headaches, PTSD, and sleep apnea; the effective dates and ratings assigned for grants of service connection for anxiety disorder and tinnitus; and whether new and material evidence has been received to reopen a previously denied claim of service connection for rheumatoid arthritis are before the Board on appeal of a July 2015 rating decision.

The issues of service connection for sleep apnea, headaches, and PTSD; increased ratings for tinnitus, prostate cancer, anxiety disorder, and erectile dysfunction; an earlier effective date for the grant of service connection for anxiety disorder; and whether new and material evidence has been received to reopen a claim of service connection for rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's Peyronie's disease is reasonably shown to be caused by his service-connected prostate cancer.

2.  The first communication from the Veteran construed as expressing an intent to file a claim of service connection for tinnitus was received on July 31, 2104.

3.  A June 2012 rating decision granted service connection for prostate cancer, effective April 8, 2010; the Veteran initiated an appeal of the rating assigned, but did not initiate an appeal of the effective date assigned; a September 2013 rating decision assigned an initial 20 percent rating.


CONCLUSIONS OF LAW

1.  Service connection for Peyronie's disease is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  An effective date prior to July 31, 2014, is not warranted for the award of service connection for tinnitus.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016); 3.157 (2014).

3.  An effective date prior to April 8, 2010, is not warranted for the award of an increased rating for prostate cancer.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Inasmuch as the claim of service connection for Peyronie's disease is being granted, there is no reason to belabor the impact of notice and assistance requirements on that matter.

As regards the earlier effective date claims decided herein, VA's duty to notify was satisfied by letters dated June 2010 and March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board notes that determinations regarding effective dates of awards of service connection are based essentially on what is already in the record, and when it was received, and that further development of the record is generally not necessary.  The Board finds that the record includes adequate competent evidence to decide these earlier effective date matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claims.

Service Connection

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal link (nexus) between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

It is not in dispute that the Veteran has been diagnosed with Peyronie's disease.  (See, e.g., August 2012 VA examination.)  The Veteran asserts that his Peyronie's disease is secondary to his service-connected prostate cancer. 

The Veteran submitted a positive nexus opinion from his treating physician in support of his theory of entitlement.  Specifically, in a July 2012 letter, Dr. W.J.T. opined that, in his professional opinion, the Veteran's Peyronie's disease was a complication of prostate cancer; at that time no rationale was provided.

On August 2012 VA examination, the examiner (citing to medical literature) opined Peyronie's disease is the result of trauma to the penis that damages the elastic tissue (tunica albuginea) encasing the corpus cavernosa, and therefore the Veteran's condition was less likely than not due to or the result of his service-connected prostate cancer.  

However, in a December 2012 letter, the Veteran's treating physician explained that the "repeated urological instrumentation and radiation therapy which were necessary to treat [the Veteran's] prostate cancer resulted in scarring of the corpora cavernosa," which in turn resulted in his Peyronie's disease.  Thus, it appears that the VA examiner and Dr. W.J.T. are in agreement about the medical cause of Peyronie's disease in general (penile trauma), with Dr. W.J.T. explaining how, in the Veteran's case, prostate cancer treatment was the precipitating penile trauma.  In other words, the VA examination report and the nexus opinions from Dr. W.J.T. are not contradictory and, considered as a whole, support the Veteran's claim. 

The probative medical evidence addressing the Veteran's claim, when considered cumulatively, is favorable.  Consequently, the Board finds service connection on a secondary basis is warranted, and the appeal in this matter is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310. 

Earlier Effective Date - Service Connection

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

On July 31, 2014, VA received an original claim seeking service connection for tinnitus.  That claim was granted in the July 2015 rating decision on appeal, effective July 31, 2014.  Thus, a threshold question in this matter is whether the Veteran has filed any prior claims seeking service connection for tinnitus. 

Unfortunately, there is simply no evidence that the Veteran submitted a claim seeking service connection for tinnitus prior to July 31, 2014 (to include consideration of informal claims, under the regulations then in effect).  The Board acknowledges that he reported (on May 2015 VA examination) that symptoms began (and entitlement arose) 30 years prior.  However, the regulation is clear that the proper effective date is the latter of the date the claim was received or entitlement arose, and no correspondence received prior to July 31, 2014, indicates an intent to seek compensation benefits for tinnitus.  The Veteran has not raised any other argument (in his notice of disagreement, substantive appeal, or other correspondence) articulating the basis for his belief that an earlier effective date is warranted.  Consequently, the Board finds that the July 31, 2014, claim is the first indication in the record that the Veteran intended to seek benefits for his tinnitus.  Furthermore, as that claim was not received within a year of separation (in 1970), July 31, 2014, is the earliest possible effective date for the benefit on appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's appeal seeking an earlier effective date for tinnitus, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.

Earlier Effective Date - Increased Rating

On April 8, 2010, VA received the Veteran's claim of service connection for prostate cancer, which it granted in a June 2012 rating decision effective the date of claim.  In a notice of disagreement received in July 2012, the Veteran initiated an appeal with respect to the rating assigned only.  He did not initiate an appeal of the effective date for the grant of service connection within one year following the June 2012 rating decision, and the decision on that aspect of the matter became final.  

In a September 2013 rating decision, the Veteran was granted an initial increased 20 percent rating for his prostate cancer.  The effective date of an increased rating cannot be earlier than the effective date of service connection, as it is an award dependent upon a service-connected disability.  As noted above, the law provides that an effective date for a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  Here, the Veteran's entitlement to a 20 percent rating for prostate cancer arose with the award of service connection, the effective date of which was previously finally decided.  (Consideration of entitlement to a rating in excess of 20 percent is addressed in the Remand, below.)

(To the extent that the Veteran's appeal in this matter may be read as an appeal for an earlier effective date for the grant of service connection, the Board notes that it was not received until July 2014, and thus was not timely with respect to the June 2012 rating decision which assigned the effective date for service connection.  As the June 2012 rating decision was final as to the effective date for the grant of service connection, any attempt to raise that issue now is, essentially, a freestanding claim for an effective date, and not contemplated under the law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is CUE).  Notably, the Veteran did not claim CUE in the June 2012 rating decision assigning effective date for service connection for prostate cancer.)

In light of the foregoing, the claim seeking an effective date prior to April 8, 2010, for the award of a 20 percent rating for prostate cancer must be denied because the AOJ has already assigned the earliest possible effective date possible under governing law.  The Board is bound by the laws and regulations of VA regarding finality of prior decisions, which are is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for Peyronie's disease as secondary to service-connected prostate cancer is granted.

Entitlement to an effective date prior to July 31, 2014, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to April 8, 2010, for the award of a 20 percent rating for prostate cancer is denied.


REMAND

While the Board regrets the additional delay inherent in this remand, substantial additional development is necessary prior to further appellate consideration of the matters remaining on appeal.

Development for Identified Records

The Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits, and has, himself, submitted some pertinent records for inclusion in his claims file.  (See, e.g., correspondence received December 2012, indicating that the Veteran was submitting, inter alia, 8 pages of SSA records.)  It is not clear that the records submitted constitute the complete SSA file pertaining to the Veteran, and there is no indication that VA sought to secure the complete SSA record.  As the "duty to assist" extends to obtaining federal records, to explicitly include SSA disability records, where they may be relevant to the issue under consideration, remand is necessary to acquire those records for association with the claims file.  See 38 C.F.R. § 3.159 (c)(2).

The record also suggests that pertinent private treatment records may be outstanding.  In June 2010, the Veteran provided releases for VA to obtain private treatment records from 8 treatment providers or medical facilities.  VA did not attempt to obtain these records before the releases expired, and in December 2011 correspondence, requested that the Veteran updated releases.  However, the December 2011 correspondence only requested releases for 3 of the 8 previously identified providers/facilities.  While the Veteran has submitted some private treatment records (see, e.g., December 2012 correspondence), it is not clear that the Veteran's submissions represent all records from all providers initially identified in June 2010; they should be sought on remand.

Migraine

The record reflects complaints of headache during active service (see, e.g., August 1968 STR) and record of headache during the period on appeal (see, e.g., September 2014 private treatment record (noting intermittent occipital headache)).  Consequently, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prostate Cancer

The matter of the rating assigned for prostate cancer is on appeal from the June 2012 rating decision that initial granted service connection and, at that time, assigned a noncompensable rating; an initial 20 percent rating has since been awarded.  

The February 2012 VA examination report appears to be internally inconsistent, noting mild urge incontinency but concluding that no voiding dysfunction was shown.  This apparent inconsistency was not reconciled in the February 2012 examination report or on subsequent VA examination in April 2013.  Consequently, the Board finds that remand for a new examination and opinion is warranted.

Anxiety/PTSD

Upon comprehensive review of the record, the Board concludes that the nature and scope of the Veteran's service-connected psychiatric disability is not sufficiently well-defined, and the Board is unable, without further development, to determine what diagnoses should be encompassed within that disability, or what rating and effective date should be assigned.  

In his stressor statements, the Veteran described experiencing incoming mortar rounds when he arrived in Vietnam in early April 1968.  The Veteran also described an incident where he took a government vehicle without authorization, was driving in excess of the recommended speed, collided with another vehicle, and killed a Vietnamese civilian; the Veteran's personnel records appear to corroborate his account of the latter event.  No verification of stressors was undertaken by the AOJ, nor a line of duty (LOD) determination made with respect to the second claimed stressor.

The Board notes that there are also private treatment records indicating that the Veteran may have a psychiatric disability secondary to his service-connected prostate cancer, which was not addressed in the VA nexus opinion.  (See, e.g., January 2009 private treatment record from Dr. Tuley.) 

As regards the effective date for the service-connected psychiatric disability, the Board notes that there is some indication in the record that an informal claim for psychiatric disability may have been submitted in August 2010.  (See "buddy letter" from the Veteran's sister (noting "mental anguish" following his separation from active service.))  However, as the full scope of the service-connected disability has not yet been established, consideration of the effective date must be deferred at this time.

In light of the above, the Board finds that remand is warranted to verify the Veteran's stressors, conduct any necessary LOD development, and obtain a new VA opinion as to the nature and severity of the Veteran's service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Obtain for the record all records of VA evaluations and treatment the Veteran has received (that are not already associated with the claims file).  Also, ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include those identified in June 2010 (Dr., Tuley, St. Mary's Hospital, Deaconess Hospital. Dr. Gadient, Dr. Kim, Dr. Browning, St. Mary's Rheumatology, and Dr. Penland).  Obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  Arrange for exhaustive development to verify the Veteran's account of the claimed stressor events.

Specifically, the Veteran has asserted that: (1) his base in Vietnam received enemy fire, particularly during April 1968, and (2) his unauthorized use of a government vehicle resulted in the death of a civilian.  

If the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate the stressors, the Veteran should be notified of the specific information that is needed to allow for verification and afforded an opportunity to respond.  Any response indicating that verification was not possible (i.e. that records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make a formal finding for the record regarding each of the Veteran's claimed stressor events, indicating whether or not each is indeed corroborated by credible supporting evidence and incurred in line of duty.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

4.  After instructions (1) and (2) have been completed, schedule the Veteran for a VA examination to determine the nature and likely cause of his headache condition.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the evidence of record, the examiner must provide an opinion on the following:

(a)  Does the Veteran have a headache disability?

(b) If the answer to (a) is yes, is it at least as likely as not (a 50% or better probability) that the Veteran's headache disability is related to his service?  In responding, the examiner is asked to comment on the Veteran's lay reports of headache during active service and during the period on appeal.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested.)

5.  After instructions (1) and (2) have been completed, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected prostate cancer.  Any indicated tests or studies must be completed.  All findings should be described in detail.  The examiner should specifically note medical findings in terms conforming to the applicable rating criteria of 38 C.F.R. § 4.115a and b, relating to renal dysfunction, voiding dysfunction, and the genitourinary system. 

Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Please identify the symptoms associated with the Veteran's prostate cancer and describe the severity of such symptoms and any resulting functional impairment.

In responding to the above, the examiner should also address the findings on February 2012 VA examination (noting mild urge incontinence but indicating no voiding dysfunction).  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment associated with prostate have worsened during the period on appeal (if such is the case).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6.  After instructions (1), (2), and (3) are completed, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature, scope, and severity of his SERVICE-CONNECTED psychiatric disability.  The examiner should be provided with a list of the verified LOD stressors.  Based on a review of the evidence, examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following:

(a)  Please identify, by medical diagnosis, each psychiatric disability entity diagnosed.  Specifically, in addition to any other psychiatric disabilities noted, does the Veteran meet the diagnostic criteria for PTSD?  

(b)  If PTSD is diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service, to include any verified AND LOD stressors therein, or is based on fear of hostile military or terrorist activity.  (If PTSD is not diagnosed, please indicate which diagnostic criteria are not met.) 

(c)  Identify each symptom of SERVICE-CONNECTED psychiatric disability found (however diagnosed), noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 30 percent (or any other symptoms of similar gravity).  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case), to include consideration as to whether the SERVICE-CONNECTED psychiatric disability present in August 2010 (and, if so, at what severity).

(d)  To the extent possible, distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected psychiatric disability and any associated solely with psychiatric disability deemed unrelated to service (or related to incidents for which service-connection is not available (i.e., not in line of duty)). 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

7.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


